Citation Nr: 0923870	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November  2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for posttraumatic stress disorder (PTSD).  
In December 2006, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  In 
June 2007, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In June 2007, the Board remanded the claim for service 
connection for PTSD for the purpose of attempting to verify 
the Veteran's reported PTSD stressors.  On remand, the 
Veteran's stressors were verified.  However, on VA 
psychiatric examination in April 2009, the examiner 
determined that the Veteran did not meet the diagnostic 
criteria for PTSD.  The examiner instead determined that the 
Veteran met the diagnostic criteria for depressive disorder, 
not otherwise specified.  The examiner stated that he was not 
able to opine as to whether the Veteran's depressive disorder 
was related to service without resorting to mere speculation.

Although the April 2009 VA examiner determined that the 
Veteran did not have PTSD related to his reported in-service 
stressors, the Veteran has provided competent testimony 
regarding the incurrence of nightmares and nervousness during 
service, and as to the continuation of such symptoms after 
his separation from service.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Because the Veteran is not competent, 
however, to relate his in-service symptoms to his currently 
diagnosed psychiatric disorder, and such relationship remains 
unclear to the Board, the Board finds that a VA examination 
is necessary in order to fairly decide the Veteran's claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Lastly, the record reflects that the Veteran has received 
treatment for his psychiatric disorder since April 2005, the 
date of the most recent VA treatment records of record.  As 
records dated after April 2005 have not been associated with 
the claims file, such records should be obtained on remand.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Biloxi, Mississippi, dated 
from April 2005 to the present.  If the 
records have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and PTSD, is 
related to the Veteran's military 
service, or developed within one year 
of his discharge from service in August 
1967.  In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  The examiner should 
provide the rationale, with citation to 
relevant medical findings, for the 
opinions provided.
 
3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (to include, but 
not limited to anxiety, depression, and 
PTSD).  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

